Case: 13-10276   Date Filed: 08/29/2013   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10276
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:12-cr-00277-WSD-JFK-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                      versus

GILBERTO MALDONADO-AVILA,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (August 29, 2013)

Before BARKETT, HULL and JORDAN, Circuit Judges.

PER CURIAM:
               Case: 13-10276     Date Filed: 08/29/2013    Page: 2 of 3


      Gilberto Maldonado-Avila appeals his 50-month sentence, imposed after

pleading guilty to one count of reentry of a deported alien, in violation of 8 U.S.C.

§ 1326(a), (b)(2). On appeal, Maldonado-Avila argues that his sentence is

substantively unreasonable.

      However, Maldonado-Avila has not met his burden of showing that his 50-

month sentence is substantively unreasonable. First, his sentence is in the middle

of the advisory guidelines range of 46 to 57 months and well below the 20-year

statutory maximum penalty. The sentence, moreover, met the goals encompassed

within 18 U.S.C. § 3553(a). In particular, the district court focused on Maldonado-

Avila’s criminal history and background, which included prior convictions for DUI

(on three separate occasions), giving a false name to a police officer, possession

with the intent to distribute cocaine, possession with the intent to distribute

methamphetamine, and possession of a firearm during a drug trafficking offense.

The district court also relied on the need to deter Maldonado-Avila and other

convicted felons from illegally reentering the United States, which is an

appropriate consideration under § 3553(a). The district court acknowledged

Maldonado-Avila’s testimony that he had faced harassment, threats, and assaults

from the Federal Police in Mexico, who mistakenly believed he was a member of a

drug cartel. The district court concluded, nevertheless, that Maldonado-Avila

returned to the United States with full knowledge that he could be punished for


                                           2
              Case: 13-10276     Date Filed: 08/29/2013   Page: 3 of 3


reentering the country without permission and that Maldonado-Avila’s reentry

offense was serious in light of his criminal background, and accordingly, a

guidelines sentence was reasonable.

      Maldonado-Avila’s arguments that the district court did not appropriately

consider his mitigating evidence, overrepresented his criminal history, and

inappropriately considered general deterrence all represent an overarching

contention that the district court inappropriately weighed the § 3553(a) factors.

The weight given to any one § 3553(a) factor, however, is within the discretion of

the trial court. United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). Because

the sentence was supported by the §3553(a) factors, the district court did not

commit a clear error of judgment in weighing those factors, and did not abuse its

discretion.

      AFFIRMED.




                                          3